Case 1:18-cv-03615-EK-ST Document 17 Filed 07/17/20 Page 1 of 5 PageID #: 72




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------x

ANTONIO MARTINS, et al.,                                    ORDER

                 Plaintiffs,                       18-CV-3615 (EK) (ST)

                 v.

SHATIMA MICKENS,

               Defendant.
------------------------------------------x

ERIC R. KOMITEE, United States District Judge:

           On June 4, 2020, this Court held a status conference

in which Plaintiffs’ counsel was directed to submit the

following: (1) documentation that shows what amount of

attorney’s fees received by Plaintiffs’ counsel in this case is

fairly attributable to his representation of the minor plaintiff

(whose claim was settled for nothing); and (2) proposed redacted

versions of each past filing in which the minor plaintiff’s name

or other sensitive information about the minor appears.             See

Dkt. No. 15.   Plaintiffs’ counsel submitted his response to this

order on June 8, 2020.     See Dkt. No. 16.

  I.    Attorney’s Fees

           Counsel’s response states that “zero amount of the

attorneys’ fees received” by Plaintiffs’ counsel is attributable

to his representation of the minor plaintiff because “the minor

plaintiff did not receive any medical treatment following the

                                     1
Case 1:18-cv-03615-EK-ST Document 17 Filed 07/17/20 Page 2 of 5 PageID #: 73



accident aside from emergency room treatment on the day of the

accident which revealed minor chest contusion” and because “the

minor plaintiff did not have complaints since the day of the

accident through the present time attributable to this

accident.”     See Dkt. No. 16.    The Court understands the position

of Plaintiffs’ counsel to be that the attorney’s fees he

received in connection with his work on this matter is

attributable only to his work on behalf of the two adult

plaintiffs, whose claims were settled for $30,000 each.

Plaintiffs’ counsel attaches documentation confirming the

settlement in favor of the adult plaintiffs.          See Dkt. No. 16-1

at 3-6.

             The Court deemed the settlement agreement to be fair

to the minor plaintiff based on the representations of his

guardian, and for other reasons stated on the record during the

June 4, 2020 conference.      See Dkt. No. 15.     Still, Local Rule

83.2 requires that the Court “authorize payment to counsel for

the infant . . . of a reasonable attorney’s fee and proper

disbursements from the amount recovered in . . . settlement,

. . . after due inquiry.”

             Counsel represented the minor plaintiff and his

parents concurrently and settled the parents’ cases for

significant sums while settling the minor’s for nothing.            Given

this, the Court had some concern that counsel’s efforts might

                                     2
Case 1:18-cv-03615-EK-ST Document 17 Filed 07/17/20 Page 3 of 5 PageID #: 74



have been skewed in favor of the parents.         This concern was

compounded by counsel’s errors – documented in my prior orders –

in representing the minor.      (Among other things, counsel filed

the minor’s confidential medical records without a sealing

application.)    Based on this concern, the Court considered

attributing some portion of counsel’s fee to the representation

of the minor plaintiff under Rule 83.2 (even if counsel

attributed zero percent that way), and potentially directing the

return of a portion thereof.

           Based on the full record, however, including counsel’s

representations, the guardian’s affidavit, and the Court’s

determination that the zero-dollar settlement was fair to the

minor plaintiff, I now approve (with some reluctance) the

attribution of zero dollars in attorney’s fees to the

representation of the minor plaintiff.

  II.   Sealing and Redaction

           Counsel’s response includes a (belated) list of

proposed redactions to all prior filings in this matter in which

the minor plaintiff’s name or other sensitive information

appears.   See Dkt. No. 16-1 at 1-2.       The list provides the

document numbers, page numbers and paragraphs where the minor

plaintiff’s name was included and proposes redactions to be made

(i.e., replacing the minor plaintiff’s name with his initials,

“S.M.”).   Plaintiffs’ counsel has proposed redactions to the

                                     3
Case 1:18-cv-03615-EK-ST Document 17 Filed 07/17/20 Page 4 of 5 PageID #: 75



following documents, all of which were publicly filed on the

docket for this case:     Document Numbers 1, 1-1, 2, 5, 7, 10-1,

11, 13, 14, 14-1 and 14-2.

           The Court finds that the proposed redactions would

properly address the requirements of Federal Rule of Civil

Procedure 5.2, which governs privacy protections for filings

made in federal court.     See Fed. R. Civ. P. 5.2(a)(3) (“Unless

the court orders otherwise, in an electronic or paper filing

with the court that contains . . . the name of an individual

known to be a minor, . . . a party or nonparty making the filing

may include . . . only the minor’s initials.”).          Therefore,

Plaintiffs’ counsel is now directed to re-file each of the

documents he identified in his response, incorporating his

proposed changes.    The only two exceptions are as follows:

Plaintiffs’ counsel shall not re-file the minor plaintiff’s

medical records, which were previously sealed by the Court sua

sponte; and Plaintiffs’ counsel shall not re-file Document

Number 14-2, which is entirely duplicative of other documents

that Plaintiffs’ counsel is directed to redact in compliance

with this Order.




                                     4
Case 1:18-cv-03615-EK-ST Document 17 Filed 07/17/20 Page 5 of 5 PageID #: 76



             For the reasons set forth above, the attorney’s fees

received by Plaintiffs’ counsel in this case are approved.            The

proposed redactions submitted by Plaintiffs’ counsel are also

approved, and Plaintiffs’ counsel is directed to re-file

redacted versions of each prior filing with the exceptions

described above.      Accordingly, it is hereby:

             ORDERED that Plaintiffs’ counsel re-file Document

Numbers 1, 1-1, 2, 5, 7, 10-1, 11, 13, 14 and 14-1,

incorporating all proposed redactions, on or before July 31,

2020.

        SO ORDERED.



                                   _/s/ Eric R. Komitee_______________
                                   ERIC R. KOMITEE
                                   United States District Judge


Dated: Brooklyn, New York
       July 17, 2020




                                     5
